OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308 CAPITOL STATION, AUSTIN, TEXAS 78711
                STATE OF TEXAS "-'-                         2   iL*-' swWEaar^
                                                                             PITNEY BOWES
                PEWALTY FOR                                                                 itf
                                                            02 1R              _ _
3/6/2015        PR5VATE
                rravAis USE'
                        us>g , '.> *«"S^,f^i3: 0006557458                   mar11 2015
LONGORIA, TRAVIS KYNDALL Tr. Ctfelp^7859W(;1 )ED fr°m zWR*82?956v01
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.               1   u-t '
                                                                         Abel Acosta, Clerk
                              TRAVIS KYNDALL LONGORIA
                                           TDC# 1880291
                                 RETURN TO SENDER
^                             NOT IN DALLAS COUNTY M